Exhibit CREDIT LINE AGREEMENT THIS CREDIT LINE AGREEMENT is entered into as of May 28, , 2009, between SO ACT NETWORK, INC., a Delaware corporation (“Borrower”),and Greg Halpern (“Lender”). Background WHEREAS, Borrower wish to obtain a revolving line of credit from Lender, and, upon the terms and subject to the conditions set forth herein, Lender is willing to make the line of credit available to Borrower. NOW, THEREFORE, Borrower and Lender, intending to be legally bound hereby, agree as follows: ARTICLEICREDIT LINE 1.1.Credit Line.Absent an Event of Default and earlier termination, Lender hereby establishes for the benefit of Borrower, subject to the terms and conditions of this Agreement, a revolving line of credit (the “Credit Line”) in the amount of $100,000 (the “Maximum Credit”) that will mature and expire on or before the second (2nd) anniversary of the date hereof (the “Maturity Date”).All requests for advances under the Credit Line shall be directed to Lender pursuant to a Notice of Borrowing in the form of Exhibit A attached hereto, no more than one (1) Notice of Borrowing shall be issued within any 30 consecutive day period.Borrower’s unconditional obligation to repay all advances under the Credit Line and to pay interest thereon shall be evidenced by the Note of Borrower set forth on Exhibit A attached hereto and representing the obligations of Borrower to pay Lender the outstanding amount of the Credit Line plus interest accrued thereon, as set forth herein.In no event shall the outstanding principal balance under the Credit Line exceed the Maximum Credit. 1.2.Repayment of Credit Line.Prior to the Maturity Date, Borrower may borrow, prepay and reborrow under the Credit Line.The outstanding balance of the Credit Line shall be due and payable on or before the Maturity Date, subject to acceleration as herein provided.Borrower shall pay principal balance, interest at the prime rate as of the date of the delivery of the Notice of Borrowing, and all other amounts payable hereunder without any deduction whatsoever, including, but not limited to, any deduction for any setoff or counterclaim, all of which are hereby waived.Any prepayment of principal shall be accompanied by accrued and unpaid interest on the amount prepaid to the date of such prepayment. -1- 1.3.Use of Proceeds.Borrower shall apply the proceeds of loan advances made by Lender to Borrower under the Credit Line (the “Advances”) to be sued for working capital or general corporate purposes. 1.4.Payments and Computations. (a)Borrower shall make each payment hereunder and under the Credit Line Note (the “Note”) not later than 5:00 P.M. on the day when due.Any payment received after 5:00P.M. (including any payment in full of the Obligations) shall be deemed received on the immediately following Business Day.All prepayments of every kind on account of the Credit Line shall be first applied to accrued and unpaid interest and then to the principal balance thereof. (b)Borrower shall pay principal, interest and other amounts payable hereunder without any deduction, setoff, recoupment or counterclaim. (c)Lender’s records of advances and payments under the Credit Line shall be deemed correct and binding upon Borrower except for manifest error. ARTICLEIICONDITIONS PRECEDENT The obligation of Lender to extend the Credit Line shall be subject to the satisfaction, on or prior to the date of the consummation of the making of the Credit line available by Lender to Borrower under this Agreement (the “Closing Date”), of the following conditions precedent (all agreements and documents from Borrower or any other Person to be in form and substance acceptable to Lender, in its sole discretion): 2.1Executed Loan Documents.Receipt by Lender of duly executed copies of this
